      2:19-cr-00441-DCN          Date Filed 07/12/19       Entry Number 34        Page 1 of 2




                    IN THE DISTRICT COURT OF THE UNITED STATES
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISON


UNITED STATES OF AMERICA,           )
                                    )               Criminal No.: 2:19-cr-00441-DCN
  vs.                               )
                                    )
AMIR GOLESTAN,                      )
MICFO, LLC                          )
                                    )
               Defendants.          )
____________________________________)

         DEFENDANTS’ RESPONSE TO THE UNITED STATES’ MOTION FOR
                     PRODUCTION OF A WITNESS LIST

       The Defendants, Amir Golestan and Micfo, LLC, by and through their undersigned

attorneys, hereby respectfully respond to the United States’ July 2, 2019 motion seeking

production of a witness list prior to jury selection [Entry Number 30]. Defendants have not

identified the witnesses they intend to call in their case in chief at trial but will produce a list of

such witnesses prior to jury selection.



                                [SIGNATURE PAGE FOLLOWS]
      2:19-cr-00441-DCN      Date Filed 07/12/19      Entry Number 34        Page 2 of 2




                              NELSON MULLINS RILEY & SCARBOROUGH LLP

                              By: s/ E. Bart Daniel
                                 E. Bart Daniel
                                 Federal Bar No. 403
                                  E-Mail: bart.daniel@nelsonmullins.com
                                  John C. McElwaine
                                  Federal Bar No. 6710
                                  E-Mail: john.mcelwaine@nelsonmullins.com
                                  Matthew W. Orville
                                  Federal Bar No. 12533
                                  E-Mail: matt.orville@nelsonmullins.com
                                  151 Meeting Street / Sixth Floor
                                  Post Office Box 1806 (29402-1806)
                                  Charleston, SC 29401-2239
                                  (843) 853-5200

                                  Attorneys for Amir Golestan and Micfo, LLC

July 12, 2019

Charleston, South Carolina
